By JUDGE JOHANNA L. FITZPATRICK
This matter is before the Court on Defendants’ Renewed Motion to Quash Service of Process. For the following reasons, the Motion is granted.
This Court previously denied Defendants’ Motion to Quash on the basis of a notary acknowledgment taken in the State of Virginia, County of Loudoun. Upon review of the affidavits submitted by defendants and of other new evidence submitted as to the invalidity of such notary acknowledgment, this Court finds there have been insufficient contacts with the State of Virginia to establish the "transaction of business" in Virginia for purposes of the long-arm statute provisions of § 8.01-328.1(A)(1). There is no evidence the Defendant has ever been to Virginia nor entered into any contract here nor performed any service or received the benefit of any services here. The extent of her contact with the subject transaction was to execute documents sent to her in Florida. Such activity does not establish the transaction of business in Virginia.